Citation Nr: 1607115	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-24 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, including secondary to service-connected disabilities and/or due to in-service exposure to herbicides.

2.  Entitlement to service connection for a left knee disability, including secondary to service-connected disabilities and/or due to in-service exposure to herbicides.

3.  Entitlement to service connection for a right knee disability, including secondary to service-connected disabilities and/or due to in-service exposure to herbicides.

4.  Entitlement to service connection for a neck disability, including secondary to service-connected disabilities and/or due to in-service exposure to herbicides.

5.  Entitlement to service connection for a lumbar spine disability, including secondary to service-connected disabilities and/or due to in-service exposure to herbicides.

6.  Entitlement to a disability rating in excess of 30 percent for service connected posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2008 and February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A hearing was held in November 2011 at the RO before a Veterans Law Judge.  A transcript is associated with the record.

As the Veterans Law Judge who held the hearing is no longer employed at the Board, by letter dated in August 2015, the Veteran was provided the opportunity to testify at another hearing.  In September 2015, the Veteran replied that he did not want to appear at another hearing.  However, in a statement received later that month, the Veteran noted his prior election to not to appear at another hearing but stated that he has since obtained medical evidence that he wished to present.  In an October 2015 letter, the Veteran was asked to clarify whether he wished to appear at a hearing.  In a statement received later that month, the Veteran indicated that he wished to withdraw his request for a hearing.

The issues of entitlement to service connection for left knee, right knee, neck, and lumbar spine disabilities and a disability rating in excess of 30 percent for PTSD are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Hypertension did not have its onset in service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's hypertension is related to service or service-connected diabetes mellitus type 2 or PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus type 2 or PTSD and/or due to in-service exposure to herbicides, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  An August 2006 letter notified the Veteran of the criteria for establishing direct service connection, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates if service connection is awarded.  The letter addressed all notice elements and predated the initial adjudication by the RO in June 2007.  As the issue of service connection on a secondary basis was thereafter raised, an August 2007 letter notified the Veteran of the criteria for establishing secondary service connection, and the claim was thereafter readjudicated in February 2008.  Thus, any timing deficiency has been cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

All necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

The Veteran has been afforded a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  No further action is necessary, and the Veteran is not prejudiced by a decision at this time.

VA provided the Veteran with an examination in July 2013 to ascertain the nature and etiology of his hypertension.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim.  Relevant opinions were provided.  The Board finds the opinions to be adequate, as they were based on a full reading of the records in the claims file as well as the Veteran's own statements.  No further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

The service treatment records do not show any complaints, findings, or diagnoses of hypertension.  The Veteran's blood pressure reading was 138/86 at his December 1968 pre-induction examination and 126/75 at a September 1970 ETS (expiration of term of service) examination.  A December 1970 statement of medical condition indicates that his condition has not changed since the last separation examination in November 1970.  The November 1970 examination report is not of record.  However, the service treatment records indicate that he actually underwent a separation examination in September 1970.  Such support the finding that the December 1970 statement of medical condition listed the wrong month.  

In any event, the Veteran does not allege that the onset of his hypertension occurred during active service.  He has dated the onset of hypertension to after separation from service.  Specifically, in an August 2006 statement, he indicated that he had been diagnosed with hypertension in the early 1990s.  As such, the absence of any such examination report is not prejudicial to the Veteran.  A remand to attempt to obtain a possibly existing November 1970 examination report would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Despite the reference to a 1990s diagnosis, the first documentation of hypertension is contained in a June 2003 VA treatment note showing that the Veteran has hypertension and was to continue taking his medication.  

At an October 2006 VA examination for PTSD, the Veteran reported that he was diagnosed with hypertension 12 years earlier but he did not seek medical care until March 2006 at which time he was diagnosed with diabetes, hypercholesterolemia, and worsening hypertension.  

At a July 2013 VA examination, the Veteran reported having hypertension for about 10 years.  The examiner noted that the diagnosis had been made prior to the start of VA treatment and indicated a date of diagnosis of before 2003.  The examiner noted that there is no mention of hypertension in the service medical records and the only mildly elevated blood pressure reading was at the December 1968 induction examination when it was 138/86.  The examiner concluded that there is no evidence supporting the fact that the Veteran's hypertension was incurred in or caused by service and noted that his hypertension is essential hypertension which is caused by lifestyle and genetic factors.  

The examiner noted that the Veteran's hypertension existed for several years prior to his development of diabetes or diagnosis of PTSD and thus it would not seem plausible for his hypertension to have been caused by either of these conditions.  Noting that hypertension is increased arterial pressure, the examiner stated that PTSD does not directly cause hypertension as it does not cause the increase of arterial pressure.  The examiner noted that simply because one has PTSD does not mean one will develop hypertension as not everyone with PTSD has or will develop hypertension, and so while it is quite often seen that people who have PTSD have hypertension, the PTSD is not causing the hypertension.  The examiner also noted that a review of the Veteran's medical records shows he has had well-controlled hypertension on one medication for quite some time with no kidney dysfunction or diabetic nephropathy, and a review of his blood pressure readings demonstrates in over ten years he has only had a systolic blood pressure reading over 140 on two occasions and one diastolic blood pressure reading over 100.  The examiner concluded that there is no evidence that the Veteran's diabetes or PTSD has aggravated his hypertension.

Given the above, the Veteran did not have hypertension in service or for many years after discharge, and he has dated the onset of hypertension to the early 1990s, which is over 20 years after discharge.  While not dispositive, the passage of so many years between discharge from service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The VA examiner specifically concluded that the Veteran's hypertension was not incurred in or caused by service.  The examiner also opined that the Veteran's hypertension was not caused or aggravated by diabetes mellitus type 2 or PTSD.  

Based as they were on the evidence of record and supported by sound rationale, the Board finds the opinions to be of great probative value.  Hayes v. Brown, 9 Vet. App. 67 (1996).  They are the only competent medical opinions of record and, unfortunately, they are against the claim.  Thus, the Board finds that the Veteran's hypertension did not have its onset in service or for many years thereafter, and it is not related to service or service-connected diabetes mellitus type 2 or PTSD.  

While the October 2006 examination reflects the statement that in March 2006 the Veteran was diagnosed with diabetes and worsening hypertension, the examiner was merely relaying the Veteran's report and not providing an opinion that the hypertension had been aggravated by diabetes.  To the extent the Veteran was reporting that a physician had told him that his hypertension had been aggravated by diabetes, the Veteran's account of what a physician purportedly told him, filtered as it is through the sensibilities of a layperson, does not constitute competent medical evidence. Robinette  v. Brown, 8 Vet. App. 69 (1995).  

The Board notes that a lay person is competent to give evidence about observable symptoms such as high blood pressure readings.  Layno v. Brown, 6 Vet. App. 465 (1994).  A lay person is also competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the Veteran has dated the onset of hypertension to over 20 years after separation from service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, he is not competent to address etiology.  As discussed above, the medical evidence shows that the Veteran's hypertension is not related to service or service-connected disabilities.

The Board also notes that in an August 2006 statement the Veteran asserted that his hypertension could be related to Agent Orange exposure in service.  However, in an August 2007 statement, he appears to limit his assertion to that of his hypertension being related to diabetes and he did not mention Agent Orange at the November 2011 hearing.  To the extent he still asserts that his hypertension is related to Agent Orange exposure, the Board observes that as of 2014 the Institute of Medicine has concluded that there is "limited or suggestive evidence" of an association between herbicide exposure and hypertension.  VETERANS AND AGENT ORANGE: UPDATE 2012 (2014).  Such is far too speculative to support a grant of service connection.  He has not submitted any competent medical evidence indicating that his hypertension is related to Agent Orange exposure.  Moreover, the VA examiner indicated that the Veteran's hypertension is essential hypertension which is caused by lifestyle and genetic factors, essentially ruling out Agent Orange exposure as a causative factor.  

In conclusion, service connection for hypertension is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension, including secondary to service-connected disabilities and/or due to in-service exposure to herbicides, is denied.


REMAND

The Veteran claims his bilateral knee, neck, and lumbar spine disabilities are the result of injuries sustained while jumping out of a jeep in service in August 1970.  At a November 2011 hearing, the Veteran indicated that he was having left knee problems at the time of a September 1970 examination in service and he has had left knee problems since the in-service injury.  He also indicated that he did not have any problems with the back at the time of the September 1970 examination or until 15 years after separation from service.  He was unsure when he developed right knee problems but it was sometime after separation.

The service medical records show that the Veteran injured the left knee in August 1970.  He reported jumping out of a jeep two days earlier without apparent trauma but has since noted pain about the left knee cap.  Examination showed full range of motion but slight pain on full flexion.  The diagnosis was of soft tissue trauma.  At that time, he also complained of intermittent tenderness of the right back for the past month described as over the tip of the 12th rib.  There was no tenderness on examination.  Eleven days later in September 1970 he complained of continuing left knee pain.  X-rays were negative.  Twelve days later at a September 1970 ETS examination, he reported a trick or locked knee but denied back trouble, and evaluation revealed a normal neck, spine, and lower extremities.

In the prior remand, the Board requested that the Veteran be scheduled for an examination to determine the nature and etiology of his bilateral knee, neck, and lumbar spine disabilities.  The examiner was asked to consider the Veteran's in-service treatment for injuries after jumping out of a jeep in August 1970 and the Veteran's statements as to observable symptoms.  

The Veteran was afforded an examination in August 2013.  The examiner opined that the Veteran's disabilities were not incurred in or caused by in-service injuries.  The examiner stated that the Veteran did have an injury when falling out of a jeep in 1970 but that was a self-limited episode that improved.  The examiner stated that the Veteran's arthritis in the knees, back, and neck is most likley multi-factorial in nature and may be due to aging, genetics, sports, or activities of daily living.  The examiner concluded that it is highly unlikely that the jeep fall or any other service-related activities caused the Veteran's conditions.

In a May 2015 addendum, another VA examiner noted that the Veteran suffered a fall in service that caused acute, self-limited musculoskeletal injuries which would be expected to resolve without residuals.  The examiner concluded that it is less likely than not that Veteran's bilateral knee, neck, and back conditions are related to the in-service injury.  The examiner also indicated that there is no evidence that Veteran's back, neck, and knee conditions are affected by his service-connected conditions including diabetes and PTSD.  The examiner concluded that it is less likely than back, neck, and bilateral knee conditions are aggravated beyond normal disease progression by either diabetes or PTSD.

While the Board appreciates both examiners' opinions as to whether the Veteran's disabilities are related to the in-service injuries, there is no indication that either examiner considered the Veteran's competent lay statements as to the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, the claims file should be returned to the August 2013 examiner for an addendum that addresses the above, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran filed an increased rating claim for PTSD in September 2010.  The Veteran was examined by VA for PTSD in December 2010, over five years ago.  The last examination is too old to use in adjudicating the current rating for PTSD.  Moreover, the Veteran indicated on the February 2013 substantive appeal that the PTSD had worsened since that examination and indicated during May 2013 VA treatment that the PTSD was interfering more with daily activities.  To properly adjudicate the claim for increase, another examination should be scheduled.

Prior to requesting the addendum and examination, any outstanding medical records should be obtained.  The record contains VA treatment notes through December 2013.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since December 2013.

2.  Then, arrange for the claims file to be reviewed by the examiner who conducted the August 2013 VA back, knee, and neck examinations.  The examiner should address the Veteran's records showing treatment for injuries after jumping out of a jeep in August 1970 along with complaints of intermittent tenderness of the right back for the past month described as over the tip of the 12th rib, and a history of a trick or locked knee in September 1970.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology of his disabilities, to include his testimony that he had left knee problems at the time of the September 1970 examination and he has had left knee problems since the in-service injury, he was unsure when his right knee problems began but it was sometime after separation, and he did not have any back problems at the time of the September 1970 examination or until 15 years after separation.  Specifically, the examiner should address the following.

(a) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that a left or right knee disability had its onset during active service or within one year thereafter, or is otherwise causally related to active service.  

(b) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that a neck disability had its onset during active service or within one year thereafter, or is otherwise causally related to active service.  

(c) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that a lumbar spine disability had its onset during active service or within one year thereafter, or is otherwise causally related to active service.  

3.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of PTSD.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to the Veteran's PTSD.  The examiner should also indicate the degree of social and occupational impairment due to the Veteran's PTSD and describe the Veteran's symptoms.  The examiner should review the claims folder and note that review in the report.  A rationale for all opinions should be provided.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


